Case 6:12-cv-00855-RWS Document 945 Filed 10/15/20 Page 1 of 1 PageID #: 62011




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


 VIRNETX INC., et al.,                           §
                                                 §
                                                 §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                  Plaintiffs,
                                                 §
                                                 §
 v.                                              §
                                                 §
 APPLE INC.;
                                                 §
                                                 §
                  Defendant.                     §
      ..
                                           ORDER

           Before the Court is Apple Inc’s Unopposed Motion to Authorize Videoconference

 Testimony (Docket No. 943). Having considered the motion, the Court is of the opinion that it

 should be GRANTED. It is therefore

           ORDERED that Apple is permitted to call, using the Court’s videoconferencing

 technology, witnesses Dr. Matthew Blaze and Mr. Russell Binns by live videoconferencing stream

 at the upcoming trial.

           SIGNED this 15th day of October, 2020.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
